DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The Applicant’s arguments with respect to claims #1-20 in the reply filed on March 4, 2022 have been carefully considered and are partially persuasive.  Claims 3, 16-20 are indicated as being allowable.  Claims 1, 2, 4-15 are rejected under 35 U.S.C. § 112(a). 

Claim Rejections – 35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, and 4-15 are rejected under 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	

 	As to claim 1, the limitation “the first recess portion being a void in the film main body” (emphasis added) comprises new matter.  The first recess portion 212 is described in Applicant’s specification as a concavity, but a concavity is not necessarily a void.
	
Indication of Allowable Subject Matter 
 	The following is a statement of reasons for the indication of allowable subject matter: claims 3 and 16-20 are indicated as being allowable.  Claim 3 is indicated as being allowable because of the limitation “wherein the first adhesion portion is bonded with the film main body and the flexible display panel”.  No double patenting exists for claim 3 because of the limitation “between the first recess portion and the flexible substrate”.  Claim 16 is indicated as being allowable because of the limitation “and having a Young’s modulus smaller than that of the film main body”.  No double patenting exists for claim 16 because while claim 4 (and claim 1) of the parent application 15/406,252 now U.S. Patent No. 10,770,666 B2 recites the same Young’s modulus limitation, claim 4 does not also recite the limitation “having a first surface facing the second surface”.


No Prior Art Applied
 	No prior art has been applied to claims 1, 2, and 4-15.

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829